Citation Nr: 0526572	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  00-06 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin disorder of the 
hands and torso, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1987 to 
July 1991, and from January 1993 to September 1998, with more 
than one year of additional inactive service.  This matter 
comes properly before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (RO).

The Board observes that the VA examination notation from June 
2004 indicates that the examination was cancelled, and 
included the statement "veteran withdrew claim."  Under the 
provisions of 38 U.S.C.A. § 7105 (West 2002), the Board may 
dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204 (2004).  However, as the Board has received 
no such written notice of withdrawal from the veteran, the 
claim cannot be dismissed, and will be adjudicated on a de 
novo basis.


FINDINGS OF FACT

1.  The veteran has not been in contact with VA since March 
2002.

2.  The veteran failed to report, without good cause, to a 
scheduled VA examination in June 2004.

3.  Service medical records reveal a single instance of 
treatment for a skin rash on the veteran's left chest, left 
bicep, and left forearm.

4.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

5.  There is no medical evidence that the veteran has a 
current skin disorder of the torso and hands that is related 
to his military service, to include as due to an undiagnosed 
illness.


CONCLUSION OF LAW

A disorder manifested by a skin rash of the torso and hands, 
to include as due to an undiagnosed illness, was not incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  In the instant case, the initial 
adjudication of the claim on appeal was in 1999, prior to the 
enactment of the VCAA.  Nevertheless, VA notified the veteran 
by letters dated in May 2001, June 2004, and December 2004, 
that VA would obtain all service personnel and service 
medical records, VA medical records, and any other medical 
records about which the veteran notified them.  The veteran 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records on his behalf.  Under the facts of this case, 
"it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate his [claim]."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Accordingly, the duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
examination records have been associated with the claims 
file.  The veteran was notified of the need for a VA 
examination regarding his claimed skin condition, and one was 
scheduled for him in June 2004, to which the veteran did not 
report.  The veteran was asked to advise VA if there was any 
other information or evidence he considered relevant to his 
claim so that VA could help him by getting that evidence.  He 
was also advised what evidence VA had requested, and notified 
in a statement of the case and two supplemental statements of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the claimant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The veteran claims entitlement to service connection for a 
skin disorder of the torso and hands, which he believes is an 
undiagnosed illness resulting from his Persian Gulf War 
military service.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  This 
statute authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness, or combination of undiagnosed illnesses, 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that VA determines in 
regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome, 
and irritable bowel syndrome, that is defined by a cluster of 
signs or symptoms.

Recently, 38 C.F.R. § 3.317 was amended to incorporate these 
changes, and that amendment was made retroactively effective 
March 1, 2002.  See 68 Fed. Reg. 34539-543 (June 10, 2003).  
New 38 C.F.R. § 3.317(a)(2)(ii) was added, which defined the 
term "medically unexplained chronic multisymptom illness" 
to mean "a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities."  It was further stated that "[c]hronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained."  As yet, VA has not identified any illness 
other than the three identified in section 202(a) as a 
"medically unexplained chronic multisymptom illness," 
therefore, new 38 C.F.R. § 3.317(a)(2)(i)(B)(1) through (3) 
only lists chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome as currently meeting this 
definition.  See 68 Fed. Reg. 34539- 543 (June 10, 2003).  It 
was provided, however, in new 38 C.F.R. § 
3.317(a)(2)(i)(B)(4) that the list may be expanded in the 
future when VA determines that other illnesses meet the 
criteria for a "medically unexplained chronic multisymptom 
illness."

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

A "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following):  an undiagnosed 
illness; a medically unexplained chronic multisymptom 
illness, such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, that is defined by a cluster of 
signs or symptoms; and any diagnosed illness that VA 
determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  
Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, 
fatigue, unexplained rashes or other dermatological signs or 
symptoms, headaches, muscle pain, joint pain, neurological 
signs and symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the upper or lower respiratory 
system, sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical, indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  A disability is 
considered chronic if it has existed for six months or more, 
even if exhibiting intermittent episodes of improvement and 
worsening throughout that six-month period.  38 C.F.R. § 
3.317(a)(4).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The veteran claims that he developed a skin condition on his 
torso and hands as a result of an undiagnosed illness 
resulting from his Persian Gulf War military service.  His 
discharge document, DD 214, reveals that the veteran had 
active military service from July 1987 to July 1991 and from 
January 1993 to September 1998.  Specifically, he served in 
the Southwest Asia Theater of Operations, as defined by 38 
C.F.R. § 3.317(d)(2).

Review of the veteran's service medical records reveals an 
April 1996 complaint of a skin rash on his left chest, left 
bicep and left forearm, of a reported six-month duration 
prior to seeking treatment.  The condition was assessed as 
ringworm.

In March 1997, VA sent the veteran a letter regarding the 
Gulf War Registry.  This letter indicated that the veteran 
should seek treatment at a VA facility or from his private 
physician should he experience any health concerns or 
symptoms relative to low-level nerve agent exposure.

As a result of an August 2003 Board remand, a VA examination 
of the veteran was ordered.  However, the veteran failed to 
report for the scheduled June 2004 VA examination regarding 
his claimed skin condition.  Under the applicable criteria, 
when a claimant fails to report for an examination, without 
good cause, scheduled in conjunction with an original 
compensation claim, the claim shall be decided based on the 
evidence of record.  38 C.F.R. § 3.655.

Although unexplained rashes or other dermatological signs or 
symptoms may serve as evidence of an undiagnosed illness or 
medically unexplained chronic multisymptom illness, and 
although there is one instance of medical treatment for 
ringworm in service, there is no medical evidence of a 
current skin disorder, or competent medical evidence linking 
any current skin disorder to service.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  Therefore, service connection 
for a skin disorder of the torso and hands is not warranted. 

In reaching this decision the doctrine of reasonable doubt 
has been considered; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a skin disorder of the hands and 
torso, to include as due to an undiagnosed illness, is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


